



EXHIBIT 10.3


RALPH LAUREN CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), is made, effective as of [DATE] (the “Grant
Date”), between Ralph Lauren Corporation, a Delaware corporation (hereinafter
called the “Company”), and [NAME] (hereinafter called the “Participant”).


R E C I T A L S:


WHEREAS, the Company has adopted the Ralph Lauren Corporation 2019 Long-Term
Stock Incentive Plan (the “Plan”) which Plan is incorporated herein by
reference, made part of this Agreement, and may be reviewed here [website link
to Plan]. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock unit award
provided for herein (“Restricted Stock Unit Award” or “RSU Award”) to
Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
1.
Grant of the Restricted Stock Units. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement as well
as the Appendices to this Agreement, the Company hereby grants to the
Participant a Restricted Stock Unit Award consisting of [___] Restricted Stock
Units (“RSUs”). The RSUs shall vest and become non-forfeitable in accordance
with Section 2 hereof.



2.
Vesting.

(a)
Subject to the Participant’s continued service as an Employee of the Company,
the RSUs shall vest and become non-forfeitable with respect to one-third (1/3)
of the RSUs initially granted hereunder on each of (i) the first anniversary of
the Grant Date, (ii) the second anniversary of the Grant Date, and (iii) the
third anniversary of the Grant Date (pro-rata vesting).



(b)
Once vested, the RSUs shall be paid to Participant in Shares as soon as
administratively practicable, but not later than thirty (30) days, after their
applicable vesting date.



(c)
Notwithstanding the foregoing, in the event the above vesting schedule results
in the vesting of any fractional Shares, such fractional Shares shall not be
deemed vested hereunder but shall instead only vest and become non-forfeitable
when such fractional Shares aggregate whole Shares.



(d)
If the Participant’s service as an Employee of the Company is terminated for any
reason other than due to the Participant’s death or Disability, or due to
Participant’s Retirement (as defined below), the RSUs shall, to the extent not
then vested, be forfeited by the Participant without consideration.





1

--------------------------------------------------------------------------------





(e)
In the event that Participant’s employment is terminated by reason of death,
Disability or Retirement of the Participant within the first year following the
Grant Date of this Agreement, Participant shall be entitled to vest in the RSUs
that would have otherwise vested had service continued through the first
anniversary of the Grant Date, with such RSUs vesting on that date. All RSUs
that do not vest in accordance with the preceding sentence shall be forfeited
and cancelled automatically at the time of the Participant’s death, Disability
or Retirement. In the event that Participant’s employment is terminated by
reason of death, Disability or Retirement after the first year following the
Grant Date of this Agreement, Participant shall be entitled to vest in all
remaining unvested RSUs on the same dates they would have vested had
Participant’s employment continued through such dates.



(f)
For purposes of this Agreement, “Retirement” shall mean Participant’s
termination of employment for any reason (other than for Misconduct as defined
in Appendix A to this Agreement) after: (a) Participant has attained age 55 and
completed at least seven (7) years of continuous service as an employee of the
Company or an Affiliate; or (b) Participant has attained age 65. Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that
Participant has violated any of the Obligations in Appendix A to this Agreement,
the Participant shall not be deemed to be eligible for Retirement and all RSUs
that have not been settled shall be forfeited effective as of the date that the
violation first occurred.



3.
Rights as a Stockholder. Neither the Participant or any person claiming under or
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any RSUs unless and until the RSUs have
vested and been issued as Shares in accordance with the Plan, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant. After such vesting, issuance, recordation, and delivery, the
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.



4.
No Right to Continued Employment. Participant understands and agrees that this
Agreement does not impact in any way the right of the Company to terminate or
change the terms of the employment of Participant at any time for any reason
whatsoever, with or without good cause provided in accordance with applicable
local law. Participant understands and agrees that, unless contrary to
applicable local law or there is an employment contract in place providing
otherwise, his or her employment is “at-will,” and that either the Company or
Participant may terminate Participant’s employment at any time and for any
reason subject to applicable local law.



5.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or his or her acquisition or sale of
the underlying RSUs. The Participant is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.



6.
Compliance with Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Department of Treasury Regulations and other
interpretive guidance issued thereunder (“Section 409A”), including without
limitation any such regulations or other guidance that may be issued after the
Grant Date. Notwithstanding any provision of this Agreement to the contrary, in
the event that the Company determines that anything provided hereunder may be
subject to Section 409A, the Company reserves the right (without any obligation
to do so or to indemnify the Participant for failure to do so) to adopt such
limited amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (a) exempt the RSU Award
under this Agreement from Section 409A and/or



2

--------------------------------------------------------------------------------





preserve the intended tax treatment of the RSU Award provided with respect to
this Agreement or (b) comply with the requirements of Section 409A.
Notwithstanding any provision in this Agreement to the contrary, if and to the
extent that any amount payable hereunder constitutes deferred compensation (or
may be nonqualified deferred compensation) under Section 409A and such deferral
is required to comply with the requirements of Section 409A (and not exempt
therefrom), then: (a) to the extent required by Section 409A any references to
termination of employment (or similar references) shall be deemed a reference to
a "separation from service" within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations; and (b) if Participant is determined to be a
"specified employee" for purposes of Section 409A(a)(2)(B)(i) of the Code, then
no payment that is payable on account of Participant's "separation from service"
shall be made before the date that is at least six months after Participant's
"separation from service" (or if earlier, the date of Participant's death), but
rather all such payments shall be made on the date that is five business days
after the expiration of that six month period. For the avoidance of doubt, no
payment shall be delayed for six months after Participant's "separation from
service" if it constitutes a "short term deferral" within the meaning of Section
1.409A-1(a)(4) of the Department of Treasury Regulations. For purposes of
Section 409A, Participant's right to receive payments hereunder shall be treated
as a right to receive a series of separate and distinct payments. The
determination of whether Participant is a "specified employee" for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of Participant's separation
from service shall be made by the Company in accordance with the terms of
Section 409A.


7.
Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company with respect to such Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.



8.
Appendices. Appendix A attached hereto, entitled “Post-Employment Obligations,”
and Appendix B attached hereto, entitled “Terms and Conditions for Non-U.S.
Participants,” are fully incorporated into, and form a part of, this Agreement.



9.
Withholding. As authorized by Section 13(d) of the Plan, when Shares are
distributed after vesting, a portion of the Shares may be withheld to satisfy
tax withholding requirements, and the net Shares shall then be delivered.



10.
Choice of Law. This Agreement, including its Appendices, shall be governed by,
and construed in accordance with, the laws of the State of New York without
regard to principles of conflict of laws. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of New York and agree that
such litigation shall be conducted only in the courts of New York County, New
York, or the federal courts of the United States for the Southern District of
New York, and no other courts.



11.
Non-U.S. Participants. Notwithstanding any provision of the Plan to the
contrary, to comply with securities, exchange control, labor, tax, or other
applicable laws, rules or regulations in countries outside of the United States
in which the Company and its Subsidiaries operate or have Employees,
Consultants, or directors, and/or for the purpose of taking advantage of tax
favorable treatment for RSU Awards granted to Participants in such countries,
the Committee, in its sole discretion, shall have the power and authority to (i)
amend or modify the terms and conditions of any RSU Awards granted to a
Participant; (ii) establish, adopt, interpret, or revise any rules and
procedures to the extent such actions may be necessary or advisable, including
adoption of rules or procedures applicable to particular Subsidiaries or
Participants residing in particular locations; and (iii) take any action, before
or after an RSU Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals.
Without limiting the generality of the foregoing, the Committee is specifically
authorized to adopt rules or procedures with provisions



3

--------------------------------------------------------------------------------





that limit or modify rights on eligibility to receive RSU Awards under the Plan
or on termination of service, available methods of vesting or settlement of a
RSU Award, payment of tax-related items, the shifting of employer tax liability
to the Participant, tax withholding procedures, restrictions on the sale of
shares of Class A Common Stock of the Company, and the handling of stock
certificates or other indicia of ownership. Notwithstanding the foregoing, the
Committee may not take actions hereunder, and no RSU Awards shall be granted,
that would violate the U.S. Securities Act of 1933, as amended, the Exchange
Act, the Code, any securities law or governing statute.


12.
Exchange Rates. Neither the Company nor any Subsidiary shall be liable to a
Participant for any foreign exchange rate fluctuation between the Participant’s
local currency and the U.S. Dollar that may affect the value of the
Participant’s RSU Award or of any amounts due to the Participant pursuant to the
vesting or other settlement of the RSU Award or, if applicable, the subsequent
sale of Shares acquired upon vesting.



13.
RSU Award Subject to Plan. By accepting this Agreement and the Award evidenced
hereby, the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan, that the Plan forms a part of this
Agreement, and that if there is a conflict between this Agreement and either the
Plan or the provision under which the Plan is administered and governed by the
Committee, the Plan and/or the determination of the Committee will govern, as
applicable. This Agreement is qualified in its entirety based on the
determinations, interpretations and other decisions made within the sole
discretion of the Committee.



14.
Conflict with any Employment Contract. If Participant has entered into an
authorized, written employment contract with the Company, the terms of that
authorized, written employment contract shall prevail over any conflicting
provisions in this Agreement.



15.
Acknowledgments. By participating in the Plan, the Participant understands and
agrees that:



(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;



(b)
the grant of RSU Awards is voluntary and occasional and does not create any
contractual or other right to receive future RSU Awards, or benefits in lieu of
these awards, even if RSU Awards have been granted in the past;



(c)
all decisions with respect to future RSU Awards, if any, will be at the sole
discretion of the Committee;



(d)
the Participant is subject to the Company’s Securities Trading Policy;



(e)
the Participant is voluntarily participating in the Plan;



(f)
any RSU Awards and the Company’s Class A Common Stock subject to awards, and the
income and value of same, are not part of the Participant’s normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments, if any; and



(g)
no claim or entitlement to compensation or damages shall arise from the
forfeiture of a RSU Award (either in whole or in part) resulting from the
Participant’s termination of employment or service.







4

--------------------------------------------------------------------------------





PARTICIPANT MUST EXECUTE THIS AGREEMENT BY [DATE] OR THE RSU AWARD SHALL BE
FORFEITED


5

--------------------------------------------------------------------------------





APPENDIX A
POST-EMPLOYMENT OBLIGATIONS
As a recipient of the Company equity award (the “Award”) described in the
agreement to which this Appendix is attached (the “Agreement”), you have the
opportunity to build long-term personal financial value. In exchange and
consideration for this opportunity, in the event you leave the Company you will
be subject to a Confidentiality, a Non-Compete and a Non-Solicitation
obligation, as defined below (the “Obligations”), which may restrict your
conduct after your employment with the Company ends. If you execute the
Agreement, you will receive the Award described in the Agreement and be subject
to these Obligations.
Confidentiality
You will at all times during and after your employment with the Company
faithfully hold the Company’s Confidential Information (as defined below) in the
strictest confidence, and you will use your best efforts and highest diligence
to guard against its disclosure to anyone other than as required in the
performance of your duties in good faith to the Company. You will not use
Confidential Information for your personal benefit or for the benefit of any
competitor or other person. “Confidential Information” means certain proprietary
techniques and confidential information as described below, which have great
value to the Company’s business and which you acknowledge is and shall be the
sole and exclusive property of the Company. Confidential Information includes
all proprietary information that has or could have commercial value or other
utility in the business in which the Company is engaged or contemplates
engaging, and all proprietary information the unauthorized disclosure of which
could be detrimental to the interests of the Company. By way of example and
without limitation, Confidential Information includes any and all information
developed, obtained or owned by the Company and/or its subsidiaries, affiliates
or licensees concerning trade secrets, techniques, know-how (including designs,
plans, procedures, processes and research records), software, computer programs,
marketing data and plans, business plans, strategies, forecasts, unpublished
financial information, orders, agreements and other forms of documents, price
and cost information, merchandising opportunities, expansion plans, designs,
store plans, budgets, projections, customer, supplier and subcontractor
identities, characteristics and agreements, and salary, staffing and employment
information. Upon termination of your employment with the Company, regardless of
the reason for such termination, you will return to the Company all documents
and other materials of any kind that contain Confidential Information. You
understand that nothing in this Appendix A or otherwise in this Agreement shall
be construed to prohibit you from reporting possible violations of law or
regulation to any governmental agency or regulatory body or making other
disclosures that are protected under any law or regulation, or from filing a
charge with or participating in any investigation or proceeding conducted by any
governmental agency or regulatory body.



Non-Compete
You covenant and agree that during your period of employment, and for a period
of six (6) months following the termination of your employment if such
termination is voluntarily initiated by you for any reason, or if such
termination is initiated by the Company because of your Misconduct, as that term
is defined in the Addendum below, you shall not provide any labor, work,
services or assistance (whether as an officer, director, employee, partner,
agent, owner, independent contractor, consultant, stockholder or otherwise) to a
“Competing Business.” For purposes hereof, “Competing Business” shall mean any
business engaged in the designing, marketing or distribution of premium or
mid-tier lifestyle products, including but not limited to apparel, home,
accessories and fragrance products, which competes in any material respects with
the Company or any of its subsidiaries, affiliates or licensees. Nothing in this
Non-Compete prohibits you from owning, solely as an investment, securities of
any entity which are traded on a national securities exchange if you are not a
controlling person of, or a member of a group that



6

--------------------------------------------------------------------------------





controls such entity, and you do not, directly or indirectly, own 5% or more of
any class of securities of such entity.


Non-Solicit
You covenant and agree that during your period of employment, other than in the
course of performing your duties in good faith, and for a period of one (1) year
following the termination of your employment for any reason whatsoever
hereunder, you shall not directly or indirectly solicit or influence any other
employee of the Company, or any of its subsidiaries, affiliates or licensees, to
terminate such employee’s employment with the Company, or any of its
subsidiaries, affiliates or licensees, as the case may be. As used herein,
“solicit” shall include, without limitation, requesting, encouraging, enticing,
assisting, or causing, directly or indirectly.



Claw Back
If you violate any of the Obligations, the Company has the right to, in its sole
and absolute discretion, “Claw Back” the gross value of vested equity grants
subject to these post-employment obligations, including restricted stock units
(“RSUs”), performance share units (“PSUs”), performance-based restricted stock
units (“PRSUs”), and restricted performance share units (“RPSU”) (collectively,
“Share Units”), as well as from exercised stock options, as follows:



•
You will be required to immediately pay back the gross fair market value (the
“Value”) of all Share Units that vested within the last twelve (12) months of
your employment. You will also be required to immediately pay back the Value of
all Stock Options that you exercised during the last twelve (12) months of your
employment.



•
For these purposes, the Value shall be calculated using the closing price of the
Company’s shares on the date of vesting of all Share Units that vested, and on
the date of exercise of all Stock Options that were exercised, as applicable,
within the aforementioned twelve (12) month period prior to the date that your
employment terminated.



•
The Company shall make a written request for the lump sum amount required to
restore to the Company the Value of the respective vesting and/or stock option
exercises (“Lump Sum”). The Lump Sum payment you are required to make will be
reduced to take into account taxes previously withheld by the Company on your
behalf only to the extent consistent with Internal Revenue Service rules and the
Company’s payroll reporting process. You may be required to seek a refund of
certain tax withholdings on your personal return with the advice of your
personal tax advisor. If you do not return the requested Lump Sum within seven
(7) days following the date that the Company makes a written request for such
Lump Sum, the Company has the right to take all action necessary to recover the
Lump Sum from you, in addition to any attorneys’ fees and costs incurred in
recovering the Lump Sum.



•
All vested and unexercised Stock Options shall be forfeited.



Furthermore, by signing the Agreement, you consent to the Company’s right to
seek injunctive and other appropriate equitable relief without the requirement
to post a bond or other security. The injunctive relief provided for in this
paragraph is in addition to any other remedies at law or in equity otherwise
available to the Company.
In addition, you acknowledge and agree that during your period of employment and
for a period of six (6) months following the date of your termination of
employment (if such termination is voluntarily initiated by you for any reason,
or, if such termination is initiated by the Company, because of your
Misconduct), you will inform the Company, upon acceptance of any job or any work
as an independent contractor, of the identity of any new


7

--------------------------------------------------------------------------------





employer or other entity to which you are providing consulting or other
services, along with your starting date, title, job description, and other
information that the Company may reasonably request to confirm your compliance
with the Non-Compete.
All determinations regarding enforcement, waiver, or modification of any
provision of this Agreement shall be made in the Company’s sole discretion. Such
determinations need not be uniform and may be made selectively among
individuals, whether or not such individuals are similarly situated.


This Appendix A to the Agreement shall be enforceable to the fullest extent
allowed by law. In the event that a court holds any provision of this Appendix A
to the Agreement to be invalid or unenforceable, then, if allowed by law, that
provision shall be reduced, modified or otherwise conformed to the relevant law,
judgment or determination to the degree necessary to render it valid and
enforceable without affecting the rest of this Appendix A to the Agreement.


The Obligations in this Appendix A to the Agreement are in addition to, and
independent of, any other non-compete, non-solicit, confidentiality, or other
post-employment obligation you may have with the Company, whether under the
Company’s employment policies or under applicable law. Notwithstanding the
foregoing, if you are a party to a written, authorized employment agreement with
the Company, or with one of its subsidiaries or affiliates, which contains a
non-compete provision, then this Appendix A shall not be enforceable against
you.


Except as provided in the preceding paragraph, this Appendix A to the Agreement
contains the entire agreement between the parties with respect to the subject
matter therein and supersedes all prior oral and written agreements between the
parties pertaining to such matters. This Agreement cannot be modified except in
a writing signed by the Company and you.


The terms of this Appendix A to the Agreement shall be governed by the laws of
the State of New York without regards to its principles of conflicts of laws.
Recipients of an Award subject to the Agreement are deemed to submit to the
exclusive jurisdiction and venue of the federal and state courts of New York,
County of New York, to resolve any and all issues that may arise out of or
relate to the Agreement, including but not limited to any and all issues that
may arise out of this Appendix A to the Agreement.


By executing the Agreement, you acknowledge and agree that in exchange for the
Company granting you the equity award described in the Agreement, you will be
subject to the Obligations set forth above.


8

--------------------------------------------------------------------------------





ADDENDUM


The term “Misconduct” shall be defined for purposes of this Appendix A as
follows:


i.
an act of fraud, embezzlement, theft, breach of fiduciary duty, dishonesty, or
any other misconduct or any violation of law (other than a traffic violation)
committed by you; or



ii.
any action by you causing damage to or misappropriation of Company assets; or



iii.
your wrongful disclosure of Confidential Information of the Company or any of
its affiliates; or



iv.
your engagement in any competitive activity which would constitute a breach of
your duty of loyalty to the Company; or



v.
your breach of any employment policy of the Company, including, but not limited
to, conduct relating to falsification of business records, violation of the
Company’s code of business conduct & ethics, harassment, creation of a hostile
work environment, excessive absenteeism, insubordination, violation of the
Company’s policy on drug & alcohol use, or violent acts or threats of violence;
or



vi.
the commission of any act by you, whether or not performed in the workplace,
which subjects or, if publicly known, would be likely to subject the Company to
public ridicule or embarrassment, or would likely be detrimental or damaging to
the Company’s reputation, goodwill, or relationships with its customers,
suppliers, vendors, licensees or employees.







9

--------------------------------------------------------------------------------





APPENDIX B
TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS
This Appendix to the Award Agreement applies to Participants whose primary work
location is outside the United States. This Appendix applies to Restricted Stock
Units and Performance Awards, as the case may be (collectively, the “Awards”).
1.Responsibility of Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer or the
entity to which Participant otherwise provides services (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”) is and remains Participant’s responsibility and may exceed
the amount, if any, actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and/or the Employer (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of an Award, including, but not limited to,
the grant, vesting or settlement of an Award, the subsequent sale of Shares
acquired pursuant to such vesting and the receipt of any dividends; and (b) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of an Award to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:
(a)     withholding from the proceeds of the sale of Shares acquired at vesting
of an Award, as applicable, either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization without further consent);
(b)     withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or any Affiliate;
(c)     withholding Shares to be issued upon vesting of an Award with a Fair
Market Value equal to the applicable Tax-Related Items; or
(d)    any other method approved by the Committee and permitted by applicable
law.


Provided, however, if Participant is a Section 16 officer of the Company under
the Exchange Act, then the Company will withhold Shares upon the relevant
taxable or tax withholding event, as applicable, equal to the Fair Market Value
of the applicable Tax-Related Items unless the use of such withholding method is
problematic under applicable law or has adverse accounting consequences in which
case the obligation for Tax-Related Items may be satisfied by one or a
combination of methods (a) (b), and (d) above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Share equivalent. If the
obligation for Tax-Related Items is satisfied by withholding Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to a vested Award, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.
Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the


10

--------------------------------------------------------------------------------





Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares, or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
2.Nature of Grant. In accepting an Award, Participant acknowledges, understands
and agrees that:


(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;

(b)
the grant of Awards is voluntary, exceptional and occasional and does not create
any contractual or other right to receive future Awards, or benefits in lieu of
Awards, even if Awards have been granted in the past;

(c)
all decisions with respect to future Awards, if any, will be at the sole
discretion of the Committee;

(d)
Participant’s participation in the Plan shall not create a right to further
employment or service with the Employer and shall not interfere with the ability
of the Employer to terminate Participant’s employment or service relationship at
any time with or without cause;

(e)
Participant is voluntarily participating in the Plan;

(f)
any Awards and the Shares subject to Awards, and the income and value of same,
are not intended to replace any pension rights or compensation;

(g)
unless otherwise agreed with the Company, the Awards and Shares subject to the
Awards, and the income and value of same, are not granted as consideration for,
or in connection with, any service Participant may provide as a director of an
Affiliate;

(h)
any Awards and the Shares subject to Awards, and the income and value of same,
are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, leave pay, long-service awards, pension or retirement or welfare benefits
or similar mandatory payments;

(i)
an Award grant will not be interpreted to form an employment or service contract
or relationship with the Company or any Affiliate;

(j)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(k)
neither the Company, the Employer nor any other Affiliate shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of an Award or of any
proceeds due to Participant pursuant to the vesting of an Award or the sale of
Shares;

(l)
no claim or entitlement to compensation or damages shall arise from forfeiture
of an Award resulting from Participant’s termination of employment or service
(for any reason whatsoever and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
rendering services or the terms of Participant’s employment or service
agreement, if any), and in consideration of the grant of an Award, Participant
agrees not to institute any claim against the Company or any Affiliate; and

(m)
unless otherwise provided in the Plan or by the Committee in its discretion, an
Award does not create any entitlement to have the Award or any benefits
thereunder transferred to, or assumed by, another company nor exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Shares.



3.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.
4.Termination Date. For purposes of an Award, Participant’s employment or
service relationship is considered terminated (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or rendering
services or the terms of Participant’s employment or service contract, if any)
as of the earlier of (a) the date on which Participant ceases to provide active


11

--------------------------------------------------------------------------------





service to the Company or any Affiliate and (b) the date on which Participant
receives a notice of termination from the Employer. Participant’s right to
participate in the Plan will not be extended by any notice period (e.g.,
employment would not include any contractual notice or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any). The Committee shall have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of an Award (including whether Participant may still be considered to be
providing services while on a leave of absence).
5.Retirement. If the Company receives a legal opinion that there has been a
legal judgment and/or legal development in Participant’s jurisdiction that
likely would result in the favorable treatment that may apply to an Award if
Participant terminates employment after attaining age 65 or after attaining any
other age (possibly with a certain number of years of service) being deemed
unlawful and/or discriminatory, the Company may determine that any such
favorable treatment shall not be applicable to Participant.
6.Data Privacy.
a.
Data Collection and Usage. The Company and the Employer may collect, and use
certain personal information about Participant, and persons closely associated
with Participant, including, but not limited to, Participant’s name, home
address and telephone number, email address, date of birth, social insurance
number, passport or other identification number (e.g., resident registration
number), salary, nationality, job title, any Shares or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the purposes of implementing, administering and managing the Plan.
The legal basis, where required, for the processing of Data is Participant’s
consent. Where required under applicable data privacy laws, Data may also be
disclosed to certain securities or other regulatory authorities where the
Company’s securities are listed or traded or regulatory filings are made and the
legal basis, where required, for such disclosure are the applicable laws.

b.
Stock Plan Administration Service Providers. The Company transfers Data to
Merrill Lynch and/or its affiliated companies (“Merrill Lynch”), an independent
service provider, which is assisting the Company with the implementation,
administration and management of the Plan. In the future, the Company may select
a different service provider and share Data with such other provider serving in
a similar manner. Participant may be asked to agree on separate terms and data
processing practices with the service provider, with such agreement being a
condition to the ability to participate in the Plan.

c.
International Data Transfers. The Company and its service providers are based in
the United States. Participant’s country or jurisdiction may have different data
privacy laws and protections than the United States. For example, the European
Commission has issued a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program, which is open to companies subject to Federal Trade
Commission jurisdiction and in which the Company participates with respect to
employee data. The Company’s legal basis, where required, for the transfer of
Data is Participant’s consent.

d.
Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax and security laws.

e.
Data Subject Rights. Participant understands that data subject rights regarding
the processing of Data vary depending on applicable law and that, depending on
where Participant is based and subject to the conditions set out in such
applicable law, Participant may have, without limitation, the right to (i)
inquire whether and what kind of Data the Company holds about Participant and
how it is processed, and to access or request copies of such Data, (ii) request
the correction or supplementation of Data about Participant that is inaccurate,
incomplete or out-of-date in light of the purposes



12

--------------------------------------------------------------------------------





underlying the processing, (iii) obtain the erasure of Data no longer necessary
for the purposes underlying the processing, (iv) request the Company to restrict
the processing of Participant’s Data in certain situations where Participant
feels its processing is inappropriate, (v) object, in certain circumstances, to
the processing of Data for legitimate interests, and to (vi) request portability
of Participant’s Data that Participant has actively or passively provided to the
Company or the Employer (which does not include data derived or inferred from
the collected data), where the processing of such Data is based on consent or
Participant’s employment and is carried out by automated means. In case of
concerns, Participant understands that Participant may also have the right to
lodge a complaint with the competent local data protection authority. Further,
to receive clarification of, or to exercise any of, Participant’s rights,
Participant understands that he or she should contact his or her local human
resources representative.
f.
Voluntariness and Consequences of Consent Denial or Withdrawal. Participation in
the Plan is voluntary and Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke Participant’s consent, Participant’s salary from or employment
and career with the Employer will not be affected; the only consequence of
refusing or withdrawing Participant’s consent is that the Company would not be
able to grant Awards to Participant or administer or maintain such Awards.

g.
Declaration of Consent. By accepting an Award and indicating consent via the
Company’s acceptance procedures, Participant is declaring that Participant
agrees with the data processing practices described herein and consents to the
collection, processing and use of Data by the Company and the transfer of Data
to the recipients mentioned above, including recipients located in countries
which do not adduce an adequate level of protection from a European (or other
non-U.S.) data protection law perspective, for the purposes described above.

7.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on Awards and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
8.Language. Participant acknowledges that Participant is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow Participant to understand the terms and conditions of
this Award Agreement. Furthermore, if Participant has received this Award
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control
9.Insider Trading/Market Abuse Laws. Participant acknowledges that Participant
may be subject to insider trading restrictions and/or market abuse laws in
Participant’s or the broker’s country, which may affect Participant’s ability to
accept, acquire, sell or otherwise dispose of Shares or rights to Shares (e.g.,
Awards) or rights linked to the value of Shares (e.g., phantom awards, futures)
under the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders Participant placed before he or she
possessed inside information. Furthermore, Participant may be prohibited from
(i) disclosing the inside information to any third party (other than on a “need
to know” basis) and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. Third parties include fellow employees. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to be
informed of and compliant with such regulations, and Participant should speak to
his or her personal advisor on this matter.
10.Foreign Asset/Account Reporting Requirements and Exchange Controls.
Participant acknowledges that Participant’s country may have certain foreign
asset and/or foreign account reporting requirements and exchange controls which
may affect Participant’s ability to acquire or hold Shares acquired under the
Plan or cash received from participating in the Plan (including from any
dividends paid on Shares or sales proceeds from the sale of Shares acquired


13

--------------------------------------------------------------------------------





under the Plan) in a brokerage or bank account outside Participant’s country.
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in Participant’s country. Participant also may be
required to repatriate sale proceeds or other funds received as a result of
Participant’s participation in the Plan to Participant’s country through a
designated bank or broker within a certain time after receipt. Participant
acknowledges that it is Participant’s responsibility to be compliant with such
regulations, and Participant should consult his or her personal legal advisor
for any details.
11.Governing Law/Venue. The Awards are governed by, and subject to, United
States federal and New York state law (without regard to the conflict of law
provisions). For purposes of litigating any dispute that arises from an Award,
the parties hereby submit and consent to the exclusive jurisdiction of the State
of New York, agree that such litigation shall be conducted only in the courts of
New York County, or the federal courts for the United States for the Southern
District of New York, where the Award is made and/or to be performed, and waive,
to the fullest extent permitted by law, any objection that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in any such court is improper or that such
proceedings have been brought in an inconvenient forum.
12.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means and/or require Participant to accept an Award by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to accept Awards through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
13.Severability. The provisions of the Award Agreement (including the Terms and
Conditions for Non-U.S. Participants and the Country-Specific Terms and
Conditions), are severable and if any one or more provisions are determined to
be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.
14.Waiver. The waiver by the Company with respect to compliance of any provision
of the Award Agreement (including the Terms and Conditions for Non-U.S.
Participants and the Country-Specific Terms and Conditions) by Participant shall
not operate or be construed as a waiver of any other provision of the Award
Agreement (including the Terms and Conditions for Non-U.S. Participants or
Country-Specific Terms and Conditions), or of any subsequent breach by
Participant or any other participant.
15.Country-Specific Terms and Conditions. Notwithstanding any provisions in the
Award Agreement, including the Terms and Conditions for Non-U.S. Participants,
any Awards shall also be subject to the Country-Specific Terms and Conditions
for Participant’s country, if any, set forth below. Moreover, if Participant
relocates to one of the countries included in the Country-Specific Terms and
Conditions, the special terms and conditions for such country will apply to
Participant, to the extent that the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons.






14

--------------------------------------------------------------------------------





COUNTRY-SPECIFIC TERMS AND CONDITIONS
Terms and Conditions
This document includes additional terms and conditions that govern Awards
granted under the Plan if Participant works and/or resides in one of the
countries listed below. If Participant is a citizen or resident of a country
other than the one in which Participant currently is residing and/or working,
transfers employment and/or residency after the grant date or is considered a
resident of another country for local law purposes, the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to Participant.
Notifications
This document also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of February
2020. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information noted
in this document as the only source of information relating to the consequences
of Participant’s participation in the Plan because the information may be out of
date by the time Participant vests in Awards or sells Shares acquired under the
Plan.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
should seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.
If Participant is a citizen or resident of a country other than the one in which
Participant currently is residing and/or working, transfers employment and/or
residency after the grant date or is considered a resident of another country
for local law purposes, the notifications contained herein may not apply to
Participant.
Australia
Terms and Conditions
Australian Offer Document. Participant understands that the offering of the Plan
in Australia is intended to qualify for exemption from the prospectus
requirements under Class Order 14/1000 issued by the Australian Securities and
Investments Commission. Participation in the Plan is subject to the terms and
conditions set forth in the Australian Offer Document and the Plan documentation
provided to Participant.
Notifications
Tax Notification. The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report for Participant. If
there is no Australian bank involved in the transfer, Participant will be
required to file the report on his/her own.
Bangladesh
Exchange Control Information. Bangladesh residents must repatriate all cash
proceeds received from participation in the Plan to Bangladesh within the period
of time prescribed under applicable exchange control laws, as may be amended
from time to time. It is Participant’s responsibility to comply with exchange
control laws in Bangladesh, and Participant should consult with his or her
personal advisor about this matter.


15

--------------------------------------------------------------------------------





Belgium
Notifications
Foreign Asset/Account Reporting Information. Participant is required to report
any security (e.g., Shares acquired under the Plan) or bank accounts held
outside of Belgium on his or her annual tax return. In a separate report,
Participant will be required to provide the National Bank of Belgium with
certain details regarding such foreign accounts (including the account number,
bank name and country in which any such account is located). This report, as
well as information on how to complete it, can be found on the website of the
National Bank of Belgium, www.nbb.be, under the Kredietcentrales / Centrales des
crédits caption.
Stock Exchange Tax Information. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker. The stock exchange tax will apply when Shares acquired
pursuant to the Award are sold. Participant should consult with a personal tax
or financial advisor for additional details on Participant’s obligations with
respect to the stock exchange tax.
Canada
Terms and Conditions
Form of Settlement. Notwithstanding any terms and conditions in the Plan, Award
Agreement or any other grant materials, the Awards will be settled in Shares
only, not cash.
Termination of Service. This provision replaces Section 4 of the Terms and
Conditions for Non-U.S. Participants:
For purposes of an Award, Participant’s employment or service relationship is
considered terminated as of the earlier of (a) the date Participant’s employment
with the Company or any Affiliate is terminated; (b) the date on which
Participant ceases to provide active service to the Company or any Affiliate; or
(c) the date on which Participant receives a notice of termination from the
Employer, regardless of any period during which notice, pay in lieu of notice or
related payments or damages are provided or required to be provided under local
law. Participant will not earn or be entitled to any pro-rated vesting for that
portion of time before the date on which Participant’s right to vest terminates,
nor will Participant be entitled to any compensation for lost vesting. The
Committee shall have the exclusive discretion to determine when Participant is
no longer actively providing services for purposes of an Award (including
whether Participant may still be considered to be providing services while on a
leave of absence). Notwithstanding the foregoing, if applicable employment
standards legislation explicitly requires continued entitlement to vesting
during a statutory notice period, Participant’s right to vest in the Award under
the Plan, if any, will terminate effective as of the last day of Participant’s
minimum statutory notice period, but Participant will not earn or be entitled to
pro-rated vesting if the vesting date falls after the end of Participant’s
statutory notice period, nor will Participant be entitled to any compensation
for lost vesting;
Notifications
Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through the designated broker, if any, provided the resale of
such Shares takes place outside of Canada through the facilities of a stock
exchange on which the Shares are listed (i.e., New York Stock Exchange
(“NYSE”)).
Foreign Asset/Account Reporting Information. Participant is required to report
his or her foreign property on Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Foreign property includes Shares acquired under the Plan
and may include unvested Awards. The unvested Awards must be reported --
generally at a nil cost -- if the $100,000 cost threshold is exceeded because of
other foreign property Participant holds. If Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB would
normally equal the Fair Market Value of the Shares at vesting, but if
Participant owns other shares, this ACB may have to be averaged with the ACB of
the other shares. If due, the Form must be filed by


16

--------------------------------------------------------------------------------





April 30 of the following year. Participant should speak with a personal tax
advisor to determine the scope of foreign property that must be considered for
purposes of this requirement.
China
The following provisions apply only if Participant is subject to exchange
control restrictions or regulations in China, as determined by the Company in
its sole discretion.
Terms and Conditions
Settlement of Awards and Sale of Shares. To comply with exchange control
regulations in China, Participant agrees that the Company is authorized to force
the sale of Shares to be issued to Participant upon vesting and settlement of
the Awards at any time (including immediately upon settlement or after
termination of Participant’s employment, as described below), and Participant
expressly authorizes the Company’s designated broker to complete the sale of
such Shares (on Participant’s behalf pursuant to this authorization without
further consent). Participant agrees to sign any agreements, forms and/or
consents that may be reasonably requested by the Company (or the designated
broker) to effectuate the sale of the Shares and shall otherwise cooperate with
the Company with respect to such matters, provided that Participant shall not be
permitted to exercise any influence over how, when or whether the sales occur.
Participant acknowledges that the Company’s designated broker is under no
obligation to arrange for the sale of the Shares at any particular price.
Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale of Shares (less any applicable Tax-Related Items, brokerage fees or
commissions) to Participant in accordance with applicable exchange control laws
and regulations including, but not limited to, the restrictions set forth below
under “Exchange Control Requirements.”
Participant understands and agrees that the Company, in its discretion in the
future, may require that any Shares acquired upon settlement of the Awards be
immediately sold.
Treatment of Award Upon Termination of Employment or Service. Due to exchange
control regulations in China, Participant understands and agrees that any Shares
held by Participant under the Plan must be sold within six (6) months following
Participant’s termination of employment or service, or within such other period
as determined by the Company or required by the China State Administration of
Foreign Exchange (“SAFE”) (the “Mandatory Sale Date”). This includes any portion
of Shares that vest upon Participant’s termination of employment or service.
Participant understands that any Shares held by Participant under the Plan that
have not been sold by the Mandatory Sale Date will automatically be sold by the
Company’s designated broker at the Company’s direction (on Participant’s behalf
pursuant to this authorization without further consent).
If all or a portion of Shares subject to Participant’s Awards become
distributable at some time following Participant’s termination of employment or
service, that portion will vest and become distributable immediately upon
termination of Participant’s employment or service based on the assumption that
the target performance criteria are achieved. Any Shares acquired by Participant
according to this paragraph must be sold by the Mandatory Sale Date, as
described above.
Exchange Control Requirements. Participant understands and agrees that, to
facilitate compliance with exchange control requirements, Participant is
required to immediately repatriate to China the cash proceeds from the sale of
the Shares and any dividends paid on such Shares. Participant further
understands that such repatriation of the cash proceeds will be effectuated
through a special exchange control account established by the Company or its
Subsidiaries or Affiliates, and Participant hereby consents and agrees that the
proceeds may be transferred to such special account prior to being delivered to
Participant. The Company may deliver the proceeds to Participant in U.S. dollars
or local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, Participant understands that he or she will be required to set up a
U.S. dollar bank account in China so that the proceeds may be deposited into
this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to Participant and due to fluctuations in the
Share trading price and/or the U.S. dollar/PRC exchange rate between the
sale/payment date and (if later) when the proceeds can be converted into local
currency, the proceeds that Participant receives may be more or


17

--------------------------------------------------------------------------------





less than the market value of the Shares on the sale/payment date (which is the
amount relevant to determining Participant’s tax liability). Participant agrees
to bear the risk of any currency fluctuation between the sale/payment date and
the date of conversion of the proceeds into local currency.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
Notifications
Foreign Asset/Account Reporting Information. PRC residents are required to
report to SAFE details of their foreign financial assets and liabilities, as
well as details of any economic transactions conducted with non-PRC residents,
either directly or through financial institutions. Under these rules,
Participant may be subject to reporting obligations for the Awards and any cash
proceeds acquired under the Plan and Plan-related transactions. It is
Participant’s responsibility to comply with this reporting obligation and
Participant should consult his or her personal advisor in this regard.
France
Terms and Conditions
Type of Grant. The Awards are not granted as “French-qualified” Awards and are
not intended to qualify for the special tax and social security treatment
applicable to shares granted for no consideration under Sections L. 225-197 to
L. 225-197-6 of the French Commercial Code, as amended.
Language Acknowledgement. En acceptant l'attribution (the "Award"), Participant
confirmez ainsi avoir lu et compris les documents relatifs á cette attribution
qui ont été communiqués au Participant en langue anglaise.
By accepting the Award, Participant confirms having read and understood the
documents relating to the Award which were provided to Participant in English.
Notifications
Foreign Asset/Account Reporting Information. If Participant holds Shares outside
of France or maintains a foreign bank account, Participant is required to report
such accounts (including any accounts that were opened or closed during the
year) to the French tax authorities when filing Participant’s annual tax return.
Failure to comply could trigger significant penalties.
Germany
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. The German Federal Bank no longer
will accept reports in paper form and all reports must be filed electronically.
The electronic “General Statistics Reporting Portal” (Allgemeines Meldeportal
Statistik) can be accessed on the German Federal Bank’s website:
www.bundesbank.de.
Greece
There are no country-specific provisions.


18

--------------------------------------------------------------------------------





Hong Kong
Terms and Conditions
Restrictions on Sale and Transferability. In the event that Shares are vested
pursuant to an Award within six months of the grant date , Participant (and
Participant’s heirs) hereby agrees that such Shares may not be offered for sale
to the public or otherwise disposed of prior to the six-month anniversary of the
grant date. Any Shares acquired under the Plan are accepted as a personal
investment.
Form of Settlement. Notwithstanding any terms and conditions in the Plan, Award
Agreement or any other grant materials, the Awards will be settled in Shares
only, not cash.
Notifications
Securities Warning. An Award and any Shares issued thereunder do not constitute
a public offering of securities under Hong Kong law and are available only to
employees and other service providers of the Company or its Affiliates. The
Plan, the Plan prospectus, the Award Agreement and any other incidental
communication materials (i) have not been prepared in accordance with and are
not intended to constitute a “prospectus” for a public offering of securities
under the applicable securities legislation in Hong Kong, (ii) have not been
reviewed by any regulatory authority in Hong Kong, and (iii) are intended only
for Participant’s personal use and may not be distributed to any other person.
If Participant is in any doubt about any of the contents of the Plan or the Plan
prospectus, Participant should obtain independent professional advice.
India
Notifications
Exchange Control Information. Participant must repatriate all proceeds received
from participation in the Plan to India within the period of time prescribed
under applicable Indian exchange control laws, as may be amended from time to
time. Participant will receive a foreign inward remittance certificate (“FIRC”)
from the bank where Participant deposits the proceeds. Participant should
maintain the FIRC as evidence of the repatriation of funds in the event that the
Reserve Bank of India or the Employer requests proof of repatriation.
It is Participant’s responsibility to comply with exchange control laws in
India, and neither the Company nor the Employer will be liable for any fines or
penalties resulting from failure to comply with applicable laws.
Ireland
There are no country-specific provisions.
Italy


Terms and Conditions
Plan Document Acknowledgment. Participant acknowledges that her or she has read
and specifically and expressly approve the sections of the Plan and the Terms
and Conditions for Non‑U.S. Participants.


Notifications
Foreign Asset/Account Reporting Information. If Participant is an Italian
resident who, at any time during the fiscal year, holds foreign financial assets
(including cash and Shares) which may generate income taxable in Italy,
Participant is required to report these assets on Participant’s annual tax
return for the year during which the assets are held, or on a special form if no
tax return is due. These reporting obligations also apply if Participant is the
beneficial owner of foreign financial assets under Italian money laundering
provisions.


19

--------------------------------------------------------------------------------





Tax Information. Italian residents may be subject to tax on the value of
financial assets held outside of Italy if such value exceeds a certain
threshold. The taxable amount will be the fair market value of the financial
assets, assessed at the end of the calendar year. For the purposes of the market
value assessment, the documentation issued by the Plan broker may be used.
Japan


Notifications


Foreign Asset/Account Reporting Information. If Participant is a resident of
Japan, Participant will be required to report details of any assets (including
any Shares acquired under the Plan) held outside of Japan as of December 31st of
each year, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15th of the following
year. Participant should consult with his or her personal tax advisor as to
whether the reporting obligation applies to Participant and whether he or she
will be required to report details of any outstanding Awards or Shares held by
Participant in the report.


Korea


Notifications


Exchange Control Information. Korea residents who realized US$500,000 or more
from the sale of Shares or receipt of dividends in a single transaction before
July 18, 2017 are required to repatriate the proceeds to Korea within three
years of receipt.


Foreign Asset/Account Reporting Information. Participant will be required to
declare all foreign accounts (i.e., non-Korean bank accounts, brokerage
accounts, etc.) to the Korean tax authorities and file a report if the monthly
balance of such accounts exceeds a certain limit (currently KRW 1 billion or an
equivalent amount in foreign currency). Participant should consult his or her
personal tax advisor regarding reporting requirements in Korea.


Netherlands
There are no country-specific provisions.
Portugal


Terms and Conditions
Language Acknowledgement. Participant hereby expressly declares that Participant
has full knowledge of the English language and has read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
Award Agreement.
Conhecimento da Lingua.Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo.


Singapore


Terms and Conditions


Restrictions on Sale and Transferability. Participant hereby agrees that any
Shares acquired pursuant to the Awards will not be offered for sale in Singapore
prior to the six-month anniversary of the grant date, unless such sale or offer
is made pursuant to the exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”).


20

--------------------------------------------------------------------------------







Notifications
Securities Law Information. The grant of Awards is being made in reliance on the
“Qualifying Person” exemption under section 273(1)(f) of the SFA for which it is
exempt from the prospectus and registration requirements under the SFA and is
not made to Participant with a view to the Awards being subsequently offered for
sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Reporting Information. If Participant is
the Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singapore Affiliate, Participant is subject to certain
notification requirements under the Singapore Companies Act, regardless of
whether Participant is a Singapore resident or employed in Singapore. Among
these requirements is an obligation to notify the Singapore Affiliate in writing
when Participant receives an interest (e.g., Awards, Shares) in the Company or
any related companies. In addition, Participant must notify the Singapore
Affiliate when Participant sells Shares of the Company or any related company
(including when Participant sells Shares acquired pursuant to the Awards). These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any related company. In addition, a notification
must be made of Participant’s interests in the Company or any related company
within two business days of becoming the CEO or a director, associate director
or shadow director.
Spain
Terms and Conditions
Labor Law Acknowledgment. By accepting an Award, Participant consents to
participate in the Plan and acknowledges that he or she has received a copy of
the Plan document.
Participant understands and agrees that, unless otherwise provided in the Plan,
the Award Agreement, the Terms and Conditions for Non‑U.S. Participants or any
other Award document, the Awards will be forfeited without entitlement to the
underlying Shares or to any amount as indemnification in the event of a
termination of Participant’s employment or service prior to vesting by reason
of, including, but not limited to: resignation, disciplinary dismissal adjudged
to be with Cause, disciplinary dismissal adjudged or recognized to be without
Good Reason (i.e., subject to a “despido improcedente”), individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under Article
40 of the Workers’ Statute and/or Article 50 of the Workers’ Statute, and
unilateral withdrawal by the Employer under Article 10.3 of Royal Decree
1382/1985.
Furthermore, Participant understands that the Company has unilaterally,
gratuitously and discretionally decided to grant Awards under the Plan to
individuals who may be employees or other service providers of the Company or an
Affiliate. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any Affiliate on an ongoing basis, other than as
expressly set forth in the Award Agreement. Consequently, Participant
understands that the Awards are granted on the assumption and condition that the
Awards and the Shares underlying the Awards shall not become a part of any
employment or service contract (either with the Company, the Employer or any
other Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, Participant understands that the Awards would not be granted to
Participant but for the assumptions and conditions referred to above; thus,
Participant acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any Award shall be null and void.
Notifications
Securities Law Notification. The Awards described in the Award Agreement do not
qualify under Spanish regulations as a security.  No “offer of securities to the
public,” as defined under Spanish law, has taken place or will take place in the
Spanish territory in connection with the grant of an Award. The Plan, Award
Agreement or any other grant materials have not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and none of those documents
constitute a public offering prospectus.


21

--------------------------------------------------------------------------------







Exchange Control Information. If Participant acquires Shares issued pursuant to
an Award and wishes to import the ownership title of such Shares (i.e., share
certificates) into Spain, or sell or dispose of such Shares, Participant must
declare the importation, ownership and disposition of such securities to the
Spanish Direccion General de Comercio e Inversiones (the “DGCI”). Generally, the
declaration must be made in January for Shares acquired or sold during (or owned
as of December 31 of) the prior year; however, if the value of Shares acquired
or sold exceeds the applicable threshold (currently €1,502,530), the declaration
must be filed within one month of the acquisition or sale, as applicable.
Foreign Asset/Account Reporting Information. Participant is required to
electronically declare to the Bank of Spain any security accounts (including
brokerage accounts held abroad), as well as the security (including Shares
acquired under the Plan) held in such accounts and any transactions carried out
with non-residents if the value of the transactions for all such accounts during
the prior year or the balances in such accounts as of December 31 of the prior
year exceeds €1,000,000. Once the €1,000,000 threshold has been surpassed in
either respect, Participant will generally be required to report all foreign
accounts, foreign instruments and transactions with non-Spanish residents, even
if the relevant threshold has not been crossed for an individual item.
Generally, Participant will only be required to report on an annual basis (by
January 20 of each year).
In addition, to the extent Participant holds Shares, and/or has bank accounts
outside of Spain with a value in excess of €50,000 (for each type of asset) as
of December 31 (or at any time during the year in which Participant sells or
disposes of such asset), Participant will be required to report information on
such assets on Participant’s tax return for such year. After such Shares and/or
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously reported Shares or accounts
increases by more than €20,000.


Sweden
There are no country-specific provisions.
Switzerland
Notifications
Securities Law Information. Because the offer of the Awards is considered a
private offering in Switzerland, it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the
Awards (i) constitute a prospectus according to articles 35 et seq. of the Swiss
Federal Act on Financial Services (“FinSA”), (ii) may be publicly distributed
nor otherwise made publicly available in Switzerland. to any person other than
an employee of the Company or one of its subsidiaries or (iii) has been or will
be filed with, approved or supervised by any Swiss reviewing body according to
article 51 FinSA or any Swiss regulatory authority, including the Swiss
Financial Market Supervisory Authority (“FINMA”).
Taiwan
Notifications
Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and its Subsidiaries and Affiliates. The offer
of participation in the Plan is not a public offer of securities by a Taiwanese
company.
Exchange Control Information. Participant may remit foreign currency (including
proceeds from the sale of Shares) into or out of Taiwan up to US$5,000,000 per
year without special permission. If the transaction amount is TWD500,000 or more
in a single transaction, Participant must submit a Foreign Exchange Transaction
Form to the remitting bank and provide supporting documentation to the
satisfaction of the remitting bank.


22

--------------------------------------------------------------------------------





If the transaction amount is US$500,000 or more, Participant may be required to
provide additional supporting documentation to the satisfaction of the remitting
bank. Participant should consult his or her personal advisor to ensure
compliance with applicable exchange control laws in Taiwan.


Turkey


Notifications


Securities Law Information. Under Turkish law, Participant is not permitted to
sell any Shares acquired under the Plan in Turkey. The Shares are currently
traded on the New York Stock Exchange in the United States of America, under the
ticker symbol of "RL" and Shares acquired under the Plan may be sold through
this exchange.
Exchange Control Information. Participant acknowledges that any activity related
to investments in foreign securities (e.g., the sale of Shares) should be
conducted through a bank or financial intermediary institution licensed by the
Turkey Capital Markets Board and should be reported to the Turkish Capital
Markets Board. Participant is solely responsible for complying with this
requirement and should consult with a personal legal advisor for further
information regarding any obligations in this respect.


United Kingdom


Terms and Conditions
Responsibility for Taxes. The following provision supplements Section 1 of the
Terms and Conditions for Non‑U.S. Participants:
Without limitation to Section 1 of the Terms and Conditions for Non‑U.S.
Participants, Participant agrees that he or she is liable for all Tax-Related
Items and hereby covenants to pay all such Tax-Related Items, as and when
requested by the Company or the Employer or by Her Majesty’s Revenue & Customs
(“HRMC”) (or any other tax authority or any other relevant authority). 
Participant also agrees to indemnify and keep indemnified the Company and the
Employer against any Tax-Related Items that they are required to pay or withhold
or have paid or will pay to HMRC on Participant’ behalf (or any other tax
authority or any other relevant authority).
Notwithstanding the foregoing, if Participant is an executive officer or
director (as within the meaning of Section 13(k) of the Exchange Act),
Participant may not be able to indemnify the Company or the Employer for the
amount of any income tax not collected from or paid by the Participant as it may
be considered a loan. In this case, the amount of any income tax not collected
from or paid by Participant may constitute a benefit to Participant on which
additional income tax and national insurance contributions may be payable.
Participant is responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as appropriate) for the value of any
employee national insurance contributions due on this additional benefit, which
the Company or the Employer may recover from Participant by any of the means
referred to in Section 1 of the Terms and Conditions for Non‑U.S. Participants.






23